965 So.2d 840 (2007)
Christopher IRVINE, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, et al., Appellees.
No. 3D07-1570.
District Court of Appeal of Florida, Third District.
September 19, 2007.
Hoffman, Larin & Agnetti, P.A., and John B. Agnetti, North Miami Beach, for appellant.
Clark Robb Mason Coulombe Buschman Cecere and James K. Clark, for appellees.
Before COPE, RAMIREZ and SALTER, JJ.

CONFESSION OF ERROR
PER CURIAM.
Following the appellees' confession of error, the circuit court's non-final order of May 21, 2007 granting the appellees' motion to transfer venue from Monroe County to Broward County is hereby reversed.